Citation Nr: 0813043	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-00 270 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in .



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease of the lumbar spine before June 27, 
2006, and an initial rating higher than 20 percent from June 
27, 2006. 



REPRESENTATION

Veteran represented by:	Jill Mitchell, Attorney at Law 



ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1974 to September 1978.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in October 2002, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), granting service connection for degenerative disc 
disease of the lumbar spine and assigning an initial rating 
of 10 percent, effective from November 4, 1994, the date of 
receipt of the claim of service connection.  While on appeal 
in a rating decision in May 2007, the RO increased the rating 
to 20 percent disabling, effective June 27, 2006. 

The claim is REMAND to the RO via the Appeals Management 
Center in Washington, DC.


REMAND 

The lumbar disc disease is currently rating 20 percent 
disabling.  Under the General Formula for Diseases and 
Injuries to the Spine, any associated objective neurological 
abnormalities are to be rated separately. 

On VA examination in June 2006, on sensory evaluation, the 
veteran complained that he could feel light touch in the 
lateral and medial aspects of the lower legs.   A MRI 
revealed a disc protrusion that had not displaced the neural 
structures.  The diagnosis was acute lumbosacral strain 
without radiculopathy. 

In view of the difference between the veteran's complaint and 
the diagnosis and in order to determine whether there is any 
associated objective neurological abnormalities, a 
reexamination, pursuant to 38 C.F.R. § 3.327(a), is needed, 
and the claim is REMANDED for the following action. 

1. Schedule the veteran for a VA 
neurological examination to include an 
electromyography study to determine 
whether there are objective 
neurological abnormalities in the lower 
extremities associated with 
degenerative disc disease of the lumbar 
spine.  The claims folder must be made 
available to the examiner for review.  

If there are objective neurological 
abnormalities in the lower extremities 
associated with degenerative disc 
disease of the lumbar spine, the 
examiner is to describe the abnormality 
as either unilateral or bilateral and 
whether or not the involvement is 
wholly sensory. 

2. After the above development has been 
completed, readjudicate the claim.  If 
the claim remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


